   Case: 1:01-cr-00101 Document #: 276 Filed: 01/09/19 Page 1 of 3 PageID #:875



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

UNITED STATES OF AMERICA           )
                                   )          No. 01 CR 101-1
    v.                             )
                                   )          Judge Joan Humphrey Lefkow
EDDIE C. HICKS, a/k/a “David Rose” )

                     AGREED STATEMENT OF THE CASE

      The UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR., United

States Attorney for the Northern District of Illinois, submits the following agreed

statement of the case:

      The indictment in this case alleges that the defendant, Eddie C. Hicks,

committed the following crimes:

         •   conspiracy to commit racketeering;

         •   conspiracy to distribute and possess with intent to distribute controlled
             substances;

         •   attempting to possess with intent to distribute a controlled substance;

         •   conspiracy to commit robbery and extortion;

         •   carrying a firearm in furtherance of a drug trafficking crime; and

         •   theft of government money.

      The indictment further alleges that Mr. Hicks committed those crimes during

the period of time between the 1990s and 2001, and that he was Chicago Police Officer

during most of that period.
   Case: 1:01-cr-00101 Document #: 276 Filed: 01/09/19 Page 2 of 3 PageID #:876



       The indictment further alleges that Mr. Hicks was required to appear in court

for his trial on those charges in 2003 and that he willfully failed to appear in court as

required. Based on those allegations, Mr. Hicks has been charged with the crime of

failing to appear in court for trial.

       Mr. Hicks has pleaded not guilty to each charge against him.



                                               Respectfully submitted,

                                               JOHN R. LAUSCH, JR.
                                               United States Attorney

                                         By:   /s/Morris Pasqual
                                               MORRIS PASQUAL
                                               GRAYON SANG WALKER
                                               Assistant United States Attorneys
                                               219 South Dearborn Street
                                               Chicago, Illinois 60604
                                               (312) 353-5300




                                           2
   Case: 1:01-cr-00101 Document #: 276 Filed: 01/09/19 Page 3 of 3 PageID #:877



                          CERTIFICATE OF SERVICE

      I, Grayson Sang Walker, hereby certify that on January 9, 2019, I

electronically filed the foregoing AGREED STATEMENT OF THE CASE with the

Clerk of the Court for the United States District Court for the Northern District of

Illinois by using the Case Management/Electronic Case Files (CM/ECF) system. I

certify that all participants in the case are registered CM/ECF users and that service

will be accomplished by the CM/ECF system.



                                 By:   /s/ Grayson S. Walker
                                       GRAYSON SANG WALKER
                                       Assistant United States Attorney
                                       219 South Dearborn Street
                                       Chicago, Illinois 60604
                                       (312) 697-4091




                                          3
